Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 45 is that Daugherty et al. (US 2017/0110354) (“Daugherty”), Wang et al. (US 5,859,964) (“Wang’), and Kollwitz et al. (US 2008/0246499) (“Kollwitz”) do not disclose the wafer transfer unit having the at least one sensor module with the at least one sensor, the wafer transport container comprising at least one tempering unit, which is configured at least for tempering at least one object stored in the wafer transport container on the basis of sensor data of the at least one sensor, the at least one sensor being implemented as a temperature sensor, wherein the tempering unit has at least one tempering element, which makes physical contact with an object that is to be tempered by the tempering unit, and wherein the tempering unit of the wafer transport container is configured for separate tempering of at least two objects stored in the wafer transport container.
The primary reason for the allowance of claim 46 is that Daugherty et al. (US 2017/0110354) (“Daugherty”),  Wang et al. (US 5,859,964) (“Wang’), and Kano (US 2002/0130789) do not disclose the wafer transfer unit having the at least one sensor module with the at least one sensor, wherein the sensor module is configured at least for a separate capturing of a temperature of a first object stored in the wafer transport container and of a further temperature of a second object stored in the wafer transport container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/17/2021